                  Case 1:20-cv-00186-SAB Document 45 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA

10
         CAROLYN BROWN,                                             Case No. 1:20-cv-00186-SAB
11
                          Plaintiff and Counter-                    ORDER RE PLAINTIFF CAROLYN
12                        Defendant,                                BROWN’S OBJECTION LETTER FILED
                                                                    WITH COURT
13               v.
                                                                    (ECF No. 44)
14       PROPERTY AND CASUALTY
         INSURANCE COMPANY OF HARTFORD,
15
                          Defendant and
16                        Counterclaimant.

17
         PROPERTY AND CASUALTY
18       INSURANCE COMPANY OF HARTFORD,
19                        Third Party Plaintiff,
20               v.
21       MECCA MORGAN,
22                        Third Party Defendant.
23

24             On March 1, 2021, the Court received a letter from Plaintiff Carolyn Brown (“Brown”),

25 dated February 26, 2021, along with copies of emails and a doctor’s receipt. (ECF No. 44.)
                                                                                              1


26 Given the date of the letter, the content of the letter, and the technical difficulties Brown had in
27
     1
         While the letter was stamped and filed as received on March 1, 2021, the filing was not entered on the docket for
28 this case until March 3, 2021.


                                                                1
                 Case 1:20-cv-00186-SAB Document 45 Filed 03/04/21 Page 2 of 2


 1 attending a hearing on February 24, 2021, the letter appears to be a direct response to the Court’s

 2 hearing held on February 24, 2021, on Defendant’s motion to extend the discovery deadlines to

 3 allow for Defendant to complete depositions. The letter states Brown is writing in response to

 4 the Court’s “decision to demand that [she] show up to the deposition,” and explains she was too

 5 ill to attend the deposition.

 6          The Court clarifies to Plaintiff Brown that the Court did not yet order that Plaintiff Brown

 7 must appear for any specific deposition. On February 24, 2021, the Court held a hearing on

 8 Defendant’s motion to modify the scheduling order to extend the deadline to complete

 9 depositions. The Court granted Defendant’s motion and extended the deadline to complete

10 depositions, and also scheduled a hearing on Defendant’s motion to compel Plaintiff Brown’s

11 deposition testimony for March 10, 2021 at 10:00 a.m., to be held via Zoom videoconference.

12          In other words, the hearing on the Defendant’s request to have the Court demand Plaintiff

13 appear for a deposition will be held on March 10, 2021. Plaintiff Carolyn Brown is reminded

14 that she must file any opposition to Defendant’s motion to compel deposition testimony on

15 or before March 8, 2021.            The March 10, 2021 hearing shall be held by Zoom

16 videoconference, and Plaintiff may attend the hearing through the following options:

17          1.       The Meeting ID for the Zoom videoconference is 160 596 6050, and the Passcode

18                   is 021649;

19          2.       The     direct     videoconference       link     for      the     hearing      is:

20                   https://www.zoomgov.com/j/1605966050?pwd=Mk1JbDBlTDErN3liQ0Q2U082

21                   OFEwUT09; or

22          3.       Alternatively, the hearing can be accessed through any of the following telephone

23                   numbers: +1 669 254 5252; or +1 551 285 1373; or +1 669 216 1590.

24
     IT IS SO ORDERED.
25

26 Dated:        March 3, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     2
